 8:18-cv-00312-BCB-SMB Doc # 162 Filed: 08/05/21 Page 1 of 3 - Page ID # 3196




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

 LIGHT OF THE WORLD GOSPEL                       )       Case No. 8:18-cv-312
 MINISTRIES, INC.,                               )
                                                 )
                          Plaintiff,             )
                                                 )
        v.                                       )       JOINT MOTION TO CONTINUE
                                                 )       STAY OF PROCEEDINGS
 VILLAGE OF WALTHILL, NEBRASKA,                  )
                                                 )
                          Defendant.             )

       COME NOW the parties, Plaintiff Light of the World Gospel Ministries, Inc. (“LOTW”)

and Defendant Village of Walthill, Nebraska (“Walthill” or the “Village”), and hereby jointly

request a continuance of the stay of progression deadlines and proceedings entered by the Court.

In support of this motion, the parties jointly show the Court:

       1.       This Court previously granted a joint motion to extend stay on June 2, 2021. (Text

Order, Filing No. 161.)

       2.      The parties participated in private mediation with Michael G. Mullin on February

27, 2021 and March 3, 2021. The parties have exchanged several drafts of papers designed to

resolve this case and believe they are close to reaching an agreement and will continue

settlement negotiations in hopes of reaching a final agreement.

       3.      In addition, the Board of Trustees of the Village must formally approve any

resolution before it can be finalized and submitted to the Court for approval. The Village has a

board meeting scheduled for September 1, 2021, during which the Board will consider approval

of the settlement, should the parties reach agreement.

       4.      The parties desire to stay all discovery, motion, and other deadlines in the case

until settlement negotiations are complete.




                                                 1
 8:18-cv-00312-BCB-SMB Doc # 162 Filed: 08/05/21 Page 2 of 3 - Page ID # 3197




       5.      In the event the parties are unable to resolve the case through settlement, they

seek to stay entry of a progression order regarding discovery, motions, and other deadlines in the

case for an additional month, up to and including October 13, 2021.

       WHEREFORE, the parties jointly request that this Court continue the stay of all

discovery, motion, and other deadlines in this matter until October 13, 2021, for the reasons set

forth above.

       DATED this 5th day of August, 2021.

Respectfully submitted,

VILLAGE OF WALTHILL, NEBRASKA,                    LIGHT OF THE WORLD GOSPEL
Defendant,                                        MINISTRIES, INC, Plaintiff,

By:
 s/ Jason W. Grams                                   s/ Roger Byron
 Jason W. Grams, #24596                              Roger Byron, Tex#24062643
 LAMSON, DUGAN & MURRAY, LLP                         FIRST LIBERTY INSTITUTE
 10306 Regency Parkway Drive                         2001 W. Plano Parkway, Suite 1600
 Omaha, NE 68114                                     Plano, TX 75075
 Tele: (402) 397-7300 | Fax: (402) 397-7824          Tele: (972) 941-4444 | Fax: (972) 941-4457
 jgrams@ldmlaw.com                                   rbyron@firstliberty.org

 and                                                 and

 Jerry L. Pigsley, #16639                            Jefferson Downing
 WOODS & AITKEN LLP                                  KEATING, O’GARA, NEDVED
 301 South 13th Street, Suite 500                    & PETER, P.C., L.L.O.
 Lincoln, NE 68508-2578                              530 South 13th Street, Suite 100
 Telephone: (402) 437-8500                           Lincoln, NE 68508-2795
 Fax: (402) 437-8558                                 jd@keatinglaw.com
 jpigsley@woodsaitken.com                            ATTORNEYS FOR PLAINTIFF
 ATTORNEYS FOR DEFENDANT




                                                 2
 8:18-cv-00312-BCB-SMB Doc # 162 Filed: 08/05/21 Page 3 of 3 - Page ID # 3198




                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and accurate copy of the foregoing joint
motion to stay pending mediation has been filed in the Court’s CM/ECF system which will effect
service upon all counsel of record on this 5th day of August, 2021. The following individuals
will be served with this document via regular US Mail, postage prepaid:

       Bradley Irwin
       615 6th Avenue
       South Sioux City, NE 68776


                                                  s/ Jason W. Grams

733120.2




                                              3
